Citation Nr: 0430855	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right leg disability, 
claimed as residuals of a right femur fracture.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant served on active duty from April 12, 2000 to 
May 10, 2000.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in October 2003 for the sole purpose of affording the 
appellant a personal hearing as he had requested.  The 
appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in San Antonio, Texas in April 
2004.  A transcript of the hearing is associated with the 
claims file.  During the hearing, the appellant submitted 
additional evidence with a waiver of initial RO 
consideration.  
See 38 C.F.R. § 20.1304 (2003).


FINDINGS OF FACT

1.  The medical and other and evidence clearly and 
unmistakably establishes that the appellant's right hip 
disability/ residuals of a right femur fracture, existed 
prior to service.

2.  Competent medical evidence does not support a conclusion 
that the appellant's right leg disability permanently 
increased in severity during or due to his naval service.


CONCLUSION OF LAW

A right leg disability, claimed as residuals of a right femur 
fracture, was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for a right leg disability, claimed as residuals of a right 
femur fracture.  In substance, he acknowledges that he 
sustained a fracture of the right femur a number of years 
before he entered service.  He contends that his pre-existing 
fracture residuals were aggravated by the rigors of boot camp 
and that service connection should be granted on that basis. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters and then address the issue on 
appeal.  Although all of the evidence in the claims file may 
not be specifically cited in the Board's decision, the Board 
has reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  In  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the appellant has been informed of the various 
requirements of law pertaining to his appeal in the May 2002 
Statement of the Case (SOC) and the October 2002, July 2003, 
and August 2003 Supplemental Statement of the Case (SSOC).  

Crucially, the RO informed the appellant of VA's duty to 
assist him in the development of his claim in a letter dated 
in January 2002.  This letter informed the appellant of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  There is no indication that the appellant did not 
receive that letter.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim. 

In short, based on the above record, the Board concludes that 
the appellant has been amply and correctly informed of what 
is required of him and of VA in connection with his claim.

The January 2002 VCAA letter which was sent to the appellant 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the January 30, 2002 letter, page 
3.  The Board notes that the fact that the appellant's claim 
was then adjudicated in the February 2002 rating decision, 
prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was provided notice of 
the VCAA in January 2002, prior to the initial adjudication 
of this claim by rating decision in February 2002.  
Therefore, there is no prejudice to the appellant in 
proceeding to consider the claim on the merits. 

Based on this procedural history, the Board finds that the 
appellant was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
physician's statements, and a report of VA examination, which 
will be described below.  The appellant and his 
representative have not identified any outstanding evidence.  

The appellant and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
appellant testified in support of his claim at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge in April 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
see also Crowe v. Brown, 7 Vet. App. 238, 245 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service. It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed. 
See VAOPGCPREC 3-2003.

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness, the Board must consider all 
medically accepted evidence bearing on whether the veteran 
was suffering from the disorder in question prior to 
induction and should give weight to particular evidence based 
on accepted medical standards and medical knowledge regarding 
the known characteristics of particular disorders.  See 
Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a pre-existing disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Temporary or intermittent flare-ups during 
service of a preexisting disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).



Factual background

The medical evidence shows that the appellant sustained a 
right hip and right femur fracture in a motor vehicle 
accident at age 12 in 1991.  Treatment included closed 
reduction, application of femoral traction, a pin, and a 
trochanteric I-bolt to aid in reduction.  Evaluation in March 
1992, almost a year post injury, indicated that the appellant 
had full range of motion in his hip with regard to flexion 
and extension.  He had internal rotation to 10 degrees but he 
tended to hold his leg in abduction when it was fixed.  

Service medical records show that the appellant's prior right 
hip/right femur fracture was noted on his enlistment 
examination in August 1999.  He entered active duty on April 
12, 2000.  The records show that on April 24, 2000, the 
appellant was seen with complaints of pain while exercising.  
X-rays showed a large defect involving the infero-medial 
aspect of the right femoral head.  There was also shortening 
of the right femoral neck, which was described as being 
related to the previous fracture of the head and neck of the 
right femur.  There was also a fracture deformity involving 
the superior ramus of the right pubic bone.  Periosteal 
thickening involving the shaft of the proximal and middle 
right femur was shown as secondary to an old fracture.  The 
clinical impression was old fracture deformities involving 
the head and neck of the right femur, shaft of the right 
femur and right superior pubic ramus.  

The appellant was discharged from the United States Navy on 
May 10, 2000.  The Department of Navy listed the reason for 
discharge as defective enlistment and induction due to 
erroneous enlistment as evidenced by femoral deformity 
(abnormal angulation of leg, and leg length discrepancy).  

The appellant filed a claim of entitlement to service 
connection in January 2002.  He was afforded a VA examination 
in September 2002.  The claims file was reviewed.  The VA 
examiner noted the appellant's 1991 injury.  Physical 
examination revealed a well-healed scar down the lateral 
aspect of the right thigh.  The appellant had good strength 
to the right lower extremity with limited internal and 
external rotation compared to the right lower extremity.  X-
rays revealed a healed right femur fracture and healed 
proximal femur fracture with one retained component of the 
surgical hardware.  There was no evidence of osteoarthritis.  
The diagnosis was right hip and right thigh pain.  The VA 
examiner commented that the appellant's pre-service injury 
was most likely the cause of his ongoing pain and that there 
was no medical evidence that his ongoing right hip pain was 
more attributable to his 29 days of service in boot camp.  

In an April 2003 statement, Dr. E.S. reported first seeing 
the appellant in January 1989 for developmental posturing of 
his lower extremities.  Dr. E.S. reported that the appellant 
became his patient again in April 1991 when he was involved 
in a motor vehicle accident.  Dr. S. noted that the appellant 
had joined the Navy; while in boot camp began to have 
problems with his right hip; and he was discharged from 
service with a medical discharge.  Dr. S. indicated that he 
last saw the appellant in February 2003, at which time he 
complained about pain and stiffness in his right hip after 
prolonged walking.  Following physical examination, Dr. S. 
stated that his impression was that the appellant probably 
had premature arthritis of his hip, probably of a 
posttraumatic origin.  He further stated that the appellant's 
symptomatology sounded as though he was having significant 
difficulties with vigorous activities, but for more gentle 
activities he functioned fairly well.  Dr. S. related that 
the appellant most likely would not be able to withstand the 
physical demands to complete his Navy training and suggested 
that it should have been suspected at his induction that the 
appellant would have problems while in boot camp.  

In an April 2004 statement, Dr. E.S. noted the following:

[The appellant] was apparently admitted 
to the Navy and while in boot camp 
sustained an injury to his hip.  
Subsequent to this injury, he had had 
significant aggravation of his hip 
symptomatology.  Prior to this time he 
was able to limit his activities as he 
saw fit preventing any aggravation of his 
symptoms.  

It is most probable that the increased 
level of physical activities of a 
military boot camp has caused irritation 
of his hip and the lining of his hip, 
thus aggravating his symptoms.  

[The appellant's] hip is misshapen and 
most likely will lead to arthritis later 
in his life simply due to the abnormal 
contact area of the joint surface.  I am 
unable to say whether or not the 
aggravation of the symptoms has 
permanently and adversely altered the 
natural course of this disease process.  

In April 2004, the appellant described the injuries sustained 
in the 1991 accident.  He stated that the physical activities 
he had to do in boot camp, such as running, sit-ups, and 
push-ups, aggravated his hip.  

Analysis

The Board has reviewed the evidence of record, which has been 
summarized in pertinent part above.  For reasons and bases to 
be explained below, the Board concludes that the medical 
evidence does not support the proposition that the 
appellant's right femur fracture residuals are related to his 
brief naval service.

As has been discussed in the law and regulations section 
above, the Board's initial inquiry centers on whether the 
appellant had a right leg disability which preexisted 
service.  As noted above, a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111.

In this case, it is undisputed that the appellant sustained 
right hip and right femur fractures in a motor vehicle 
accident in 1991, several years prior to service.  Medical 
records regarding this injury are associated with the claims 
file and such injury was noted on the appellant's service 
entrance examination in August 1999.  These records 
constitute clear and unmistakable evidence which serves to 
rebut the presumption that the appellant was in sound 
condition as to his right leg upon his entering service.  The 
appellant does not contend otherwise.

The Board must next determine whether the appellant's 
preexisting right leg disability underwent an increase in 
severity during or due to his active military service, 
thereby triggering the presumption of aggravation.  

As noted above, a finding of aggravation is not appropriate 
in cases where the evidence specifically shows that the 
increase is due to the natural progress of the disease.  
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In this case, the medical evidence of record speaks against 
any aggravation of the appellant's right leg disability 
during his short period of service.  In this regard, the 
clinical evidence shows that the appellant was seen roughly 
two weeks after entering service because of hip pain while 
exercising.  X-rays at that time revealed the old hip 
fractures.  He was ultimately discharged after 29 days due to 
erroneous enlistment.  In essence, the Department of the Navy 
indicated that the appellant never should have been accepted 
due to the right hip/femur fracture noted on enlistment.  

This evidence was relied on by the September 2002 VA examiner 
to conclude that the appellant's right hip pain was due to 
the preservice injury and not to his period of service.  The 
examiner indicated that there was no medical evidence 
attributing the pain to his 29 days of service in boot camp.  

The Board recognizes Dr. E.S.'s April 2004 statement which 
included an opinion that the appellant's right hip 
symptomatology was aggravated due to an injury in boot camp.  
This conclusion appears to be based on the incorrect premise 
that the appellant had re-injured his hip during service.  
However, there is no objective evidence of any hip injury in 
service.  The service medical records do not refer to such an 
injury.  Moreover, the appellant himself did not describe 
such an injury during his April 2004 hearing testimony, but 
rather indicated that his right hip became worse during 
service due to the physical demands of boot camp.  The 
appellant's testimony is congruent with the service medical 
records. 

Thus, to the extent that Dr. E.S.'s opinion is based upon an 
in-service re-injury, 
the opinion is based upon an inaccurate factual premise (the 
appellant was injured in service), and it therefore has no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].

The Board acknowledges Dr. E.S.'s comment that the increased 
level of physical activities of boot camp probably aggravated 
the appellant's right hip symptoms.  Based on the medical 
evidence of record, this clearly appears to be the case.    
However, more importantly, Dr. S. went on to state that he 
was unable to say whether or not the aggravation of the 
symptoms had permanently and adversely altered the natural 
course of the disease process.  This is a crucial 
distinction.  It is clear that the appellant's right leg/hip 
symptoms flared up during service.  However, temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
Medical evidence reflecting that such an worsening in the 
underlying right leg condition occurred in service is not 
present in this case.  

In short, the evidence of record, including the medical 
opinions, compels the Board to conclude that the appellant's 
extremely short period of active service did not aggravate 
his preexisting right leg disability.  There is no doubt that 
the appellant experienced an increase in right hip symptoms 
within a few days after entering service due to the strenuous 
nature of boot camp.  However, and crucially, there is no 
evidence that such was anything more than a temporary flare-
up.  That is, there is not competent medical evidence that 
there was permanent advancement of the underlying pathology.  
The VA examiner clearly indicated that there was no 
aggravation, and Dr. E.S. could not say whether this was the 
case.  The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board does not doubt the appellant's sincere belief in 
his service connection claim, but he is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In conclusion, the Board has determined that a preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for a right leg disability, 
claimed as residuals of a right femur fracture.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right leg disability, 
claimed as residuals of a right femur fracture, is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



